DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 1/11/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second spring" inline 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 23 recites the limitation "the first spring connecting terminal” in line 2. There is insufficient antecedent basis for this limitation in the claim.
(NOTE: Applicant did not response to the above 35 USC 112 rejection).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20, 24-27, 29-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori et al. (US 6,629,852).
In regard to claim 18, Mori et al. discloses device 11 for accommodating an electrical or electronic component 14 comprising a base body 12 with a receptacle 16 for the component 14, wherein the receptacle 16 has at least two electronic connections for the component 14, wherein the device 11 also comprises at least one pair of connecting terminals 17 connected to the two electronic connections, wherein the pair of connecting terminals 17 comprises a first connecting terminal (see illustrated drawing provided in the last Office Action) for a first connecting wire and a second connecting terminal (see illustrated drawing provided in the last Office Action) for a second connecting wire wherein the first connecting terminal and the second connecting terminal are capable to close and interrupt a circuit, wherein the first connecting terminal is spaced apart from the receptacle by a first distance (see illustrated drawing provided in the last Office Action) in a first direction (see illustrated drawing provided in the last Office Action), characterized in that the second connecting terminal is spaced a part from the receptacle by a second distance (see illustrated drawing provided in the last Office Action) in the first direction, wherein the first distance and the second distance are different.

In regard to claim 19, Mori et al. discloses the first connecting terminal and the second connecting terminal are arranged one behind the other with respect to the first direction.



In regard to claim 24, Mori et al. discloses the second connecting terminal is embodied in an analogous fashion to the first connecting terminal.

In regard to claim 25, Mori et al. discloses the first connecting terminal is arranged point- symmetrically with respect to the second connecting terminal.

In regard to claim 26, Mori et al. discloses the pair of connecting terminals with the first connecting terminal and the second connecting terminal is embodied as a separate unit from the base body 12.

In regard to claim 27, Mori et al. discloses the pair of connecting terminals is embodied as a plug-in unit which can be plugged into the base body 12.

In regard to claim 29, Mori et al. discloses the device 11 comprises a holding means 13 for holding the component 14 in the receptacle 16, wherein the receptacle 16 has a receptacle width in a second direction at a right angle to the first direction, wherein the receptacle width corresponds to an overall width of the device 11 in the second direction.

In regard to claim 30, Mori et al. discloses the holding means 13 has a holding means width in the second direction, wherein the holding means width is less than the receptacle width (see illustrated drawing provided in the last Office Action).


released, and in a second pivoted state, different from the first, of the holding means 13 a component 14 can be held in the receptacle 16.

In regard to claim 32, Mori et al. discloses the holding means 13 is mounted on the base body 12 so as to be pivotable in a plane at a right angle to the second direction.

In regard to claim 33, Mori et al. discloses the device 11 has a mounting device 21, 22 for mounting on a mounting rail 36, wherein when the device 11 is mounted on the mounting rail 36 the first direction is oriented at a right angle to a longitudinal direction of the mounting rail 36.

In regard to claim 34, Mori et al. discloses a mounting rail 36 characterized in that the devices 11 are mounted parallel to one another on the mounting rail 36, wherein the second direction is oriented in a longitudinal direction of the mounting rail 36, and wherein two adjacent devices 11 are in contact with one another (see fig. 11).

In regard to claim 35, Mori et al. discloses the device 11 is a relay socket for accommodating a relay 14.

In regard to claim 36, Mori et al. discloses the pair of connecting terminals can be latched into the base body 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of Pizzi (US 7,833,047).
In regard to claims 21, 22, 23, Mori et al. discloses the spring is embodied as a leg spring with a first and a second edge, wherein the first edge (see illustrated drawing provided in the last Office Action) projects in a secured fashion into a receptacle space of the first connecting terminal for the connecting wire.
However, Mori et al. does not disclose the second edge connects in a sprung fashion into said receptacle space, in order to clamp tight the connecting wire.
Pizzi discloses the spring 100 is embodied as a leg spring with a first and a second edge, wherein the first edge 122a projects in a secured fashion into a receptacle space 312/313 of the first connecting terminal for the connecting wire 1a and the second edge 112a connects in a sprung fashion into said receptacle space 312/313, in order to clamp tight the connecting wire 1a, wherein when a connecting wire 1a is clamped tight by the second edge112a the second edge 112a can be moved at least partially out of the receptacle space 312/313, wherein the device 300 comprises a duct (see illustrated drawing below) which is assigned to the first connecting terminal and via which the second edge 112acan be moved at least partially out of the receptacle space 312,313 by means of a rod-shaped element T.
.

Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. in view of Chiang (US 8,113,858).
In regard to claim 28, Mori et al. does not disclose the pair of connecting terminals comprises two half-shells.
Chiang discloses the pair of connecting terminals 210, 220 comprises two half-shells 110, 120.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Mori et al. by constructing the two half-shells housing as disclosed by Chiang in order to conveniently access the terminals located inside the housing.

In regard to claim 37, Mori et al. as modified by Chiang has been discussed above.
Mori et al. as modified by Chiang discloses the insulating two half-shells 110, 120.
However, Mori et al. as modified by Chiang does not disclose the two half-shells are produced by means of an injection molding method.
Official Notice is taken that both the concept and the advantages of producing an insulating connector housing by means of an injection molding method are well known and expected in the art.
Response to Arguments
Applicant's arguments filed 1/11/2022 have been fully considered but they are not persuasive.


Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references (for example, Applicant did not address how the pair of connecting terminals and the first distance and the second distance of the reference would be different than the claim language).

In response to applicant’s argument the references fail to teach or suggest “wherein the first connection terminal and the second connecting terminal are capable to close or interrupt a circuit”.
Contrary to applicant’s argument, Examiner interprets that when a connecting wire is withdrawn from a connection terminal, a circuit would be interrupted; and when a connecting wire is inserted/connected to a connection terminal, a circuit would be closed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdt
2/17/2022

/THO D TA/Primary Examiner, Art Unit 2831